Title: Abigail Adams to Mary Smith Cranch, 24 November 1788
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Jamaica Novbr24 1788
          my dear sister
        
        I know you will rejoice with me that all was happily over & mrs Smith safely abed before I reachd her She thought she should do as she did before, so told no one that she was unwell, untill mr Smiths mamma & sister could scarcly reach her, and a Negro Woman whom she has was obliged to officiate for her. happily she had on some former occasions assisted some of her own coulour, but all were teribly frightned, however no one sufferd, but mrs Smith & my young Grandson are as well as usual at this period. Master William is the very Image of his Mamma at the same age, except that he has a great share of vivacity & sprightlyness, the merest little Trunchion that you ever saw, very pleasent & good humourd
        I find this place a very retired one Rural & delightfull in the summer. mr Smith has a large connection of sisters & Brothers, who as well as his mamma appear very fond of their Sister & her daughter & Grandsons Belinda who keeps chiefly here, is very pleasing & soft in her manners, much like my Friend Mrs Rogers. I was so short a Time at Newyork that I saw nothing of it, and I feel as if I ought to return to my Family again, as soon as mrs Smith gets about, but it is a long journey & the Stages I find are very inconvenient for a Lady & wholy improper on many accounts for me. they are not hung upon springs & they drive very Rapidly over very bad road. I hope you will write me and give me some account of my Family, about which I am anxious you will learn from Esther how she makes out I wish to know whether she is able to take the care which is upon her— I also want to know how mr J Q As health is, I know you will feel a care for all of them in my absence.— mr Adams will Frank your Letters which please to direct under cover to Col Smith
        my Love to my dear Neices and tell Betsy I design to be at Home to wedding mrs Smith joins me in affectionate Regard to you & Family.
        I am my dear sister affectionately / Yours
        A Adams
        I wish my dear sister if it will not dissapoint cousin Betsy that you would write a line to the chair maker at milton to Send the half dozen to mr Smiths store in Boston put up so as to send safely on Board the first vessel which shall sail for Newyork, & let him know that I will pay him on my return, pray mr Smith to address them to mr daniel macormick Newyork
       